DETAILED ACTION

This Office action is in response to the amendment filed April 20, 2021.
Claims 1, 3, 4, 7-11, 13, 14, and 17-20 are pending and have been examined.
Claims 1, 3, 4, 11, 13, 14, and 20 have been amended.
Claims 5, 6, 15, and 16 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 4, 7, 11, 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0233876) in view of Fried (US 2008/0109818) [previously cited by Applicant].

Regarding claim 1, Thompson discloses:
a memory configured to store software including an application, an inter-process communication (IPC) module, a first communication driver, and a second communication driver (see at least figures 1 and 2; paragraph 0019, “a computing device 14 that comprises a communications system 32, which makes computing device 14 operable to manage IPC for processes 16A-B and/or external process 18”; paragraph 0021, “Each process 16A-B can be executing as part of a user application, a system application, and/or the like”); and 
a processor configured to execute the software stored in the memory, wherein the processor is configured to (see at least figure 1, processor 20): 
receive a request to transmit data by a first application from among the plurality of applications of the electronic device (see at least paragraph 0021, “Each process 16A-B can be executing as part of a user application, a system application, and/or the like,” each application includes processes, distinct applications);
determine whether a destination of the data is inside the electronic device or outside the electronic device; transmit the data through the first communication driver to a second application from among the plurality of applications of the electronic device if the destination of the data is inside the electronic device; and transmit the data through the second communication driver to another application of an external electronic device if the destination of the data is outside the electronic device (see at least figures 1-3; paragraph 0018, “determines if the identified process has a second socket that can be used without transmitting data outside a computing device. If so, then the two sockets are linked, and an in-memory communication session can be managed to implement the interprocess communication”; paragraph 0030, “After a connection has been established between process 16A and another process (e.g., process 16B or external process 18), routing module 38 can manage the communication session between process 16A and the other process 16B, 18 using a set of socket operations”; paragraph 21, each application has processes and there are distinct applications.  If an application is local then the processes is between applications on the electronic device and if the application is external then the processes are external to one another.)
select between the first communication driver and the second communication driver based at least on a location of the destination of the data (see at least figures 1-3; paragraph 0030, “After a connection has been established between process 16A and another process (e.g., process 16B or external process 18), routing module 38 can manage the communication session between process 16A and the other process 16B, 18 using a set of socket operations”)
wherein the first communication driver comprises an IPC driver configured to provide […] communication between processes performed by the processor, and wherein the second communication driver comprises a socket driver configured to provide […] communication with the external electronic device (see at least figures 1 and 2; paragraph 0019, “a computing device 14 that comprises a communications system 32, which makes computing device 14 operable to manage IPC for processes 16A-B and/or external process 18”; paragraph 0018, “determines if the identified process has a second socket that can be used without transmitting data outside a computing device. If so, then the two sockets are linked, and an in-memory communication session can be managed to implement the interprocess communication”; paragraph 0030, “After a connection has been established between process 16A and another process (e.g., process 16B or external process 18), routing module 38 can manage the communication session between process 16A and the other process 16B, 18 using a set of socket operations”)
wherein the first communication driver includes a service list including a service name and connection information, and wherein said select between the first communication driver and the second communication driver includes a configuration for: comparing a service name included in the request to transmit the data with the service name included in the service list, (see at least paragraph 0027, “the connection request can comprise a first data message that is transmitted by process 16A for process 16B. Further, the connection request can identify the other process with which communication is desired using any solution, e.g., via an IP address, a MAC address, a name, and/or the like. After receiving the connection request, connection module 36 can determine if the 
However Thompson does not explicitly disclose, but Fried discloses:
 wherein the first communication driver comprises an IPC driver configured to provide non-socket based communication between processes performed by the processor, and wherein the second communication driver comprises a socket driver configured to provide socket based communication with the external electronic device (see at least figure 1, where if the connection is local an IPC construct replaces the socket for communication, if the connection is not local then the socket has already been opened and socket communication proceeds as originally intended; paragraph 26, notes the socket doesn’t need to actually be established before creating the IPC construct)
determining that the destination of the data is inside the electronic device if the connection information corresponding to the service name is absent from the service list, and determining that the destination of the data is outside the electronic device if the connection information corresponding to the service name is present in the service list (see at least figure 3 and paragraph 27, after receiving a call, the mapping table is checked to see if the socket descriptor or other handle is present and if so the operation is performed instead on the mapped IPC construct since the mapping exists for local connections (see fig 1).  If the handle is not present, then the connection is not local and the socket/network routine is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson by adapting the teachings of Fried to include IPC based communication methods between local processes/applications.  The combination allows for improved network performance (Fried paragraph 28).  

Regarding claim 3, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the processor is configured to: add a name of a new service and connection information of the new service to the service list if a request to register the new service is received from an external electronic device through the second communication driver; and notify the application of the registration of the new service (see at least paragraph 0026, “In order to communicate with one or more other processes, each process 16A-B forwards a request for a socket to socket module 34, which includes an identification of the process, e.g., an IP address, a media access control (MAC) address, a name, and/or the like. In response, socket module 34 creates a socket for each process 16A-B (e.g., binds the socket to the process). To this extent, socket module 34 can manage socket data 50 for each socket. For example, socket data 50 can comprise a set of socket entries 52A-D, each of which includes data on a currently open socket.”; paragraph 0027; 

Regarding claim 4, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the processor is configured to: add a name of a new service to the service list if a registration of the new service is requested from the first communication driver by a first application; and notify a second application of the registration of the new service (see at least paragraphs 0026, 0027, and 0029)

Regarding claim 7, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the processor is configured to: determine whether there is a socket connected by the second communication driver to transmit the data if the destination of the data is outside the electronic device; and connect an external electronic device with the socket using connection information of a service associated with the data if there is no connected socket (see at least paragraph 0018, “determines if the identified process has a second socket that can be used without transmitting data outside a computing device. If so, then the two sockets are linked, and an in-memory communication session can be managed to implement the interprocess communication”; paragraph 0019, “manage IPC between processes 16A-B and/or external process 18”; paragraphs 0026-0029)



Claims 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0233876), in view of Fried (US 2008/0109818), and further in view of Mossner (US 2013/0006398).

Regarding claim 8, the rejection of claim 1 is incorporated.  However Thompson and Fried do not explicitly disclose, but Mossner discloses:
wherein the processor includes a tightly-coupled memory (TCM), and wherein the processor is configured to: store the data in the TCM if the destination of the data is inside the electronic device and a high speed transmission of the data is requested by the application (see at least paragraph 0014, “tightly coupled memory is advantageously used as the special main memory. Such memory structures are connected to a microprocessor or processor core by a particularly fast interface, with the result that fast execution of the program code therein is ensured”; paragraph 0014, decisions regarding what is stored in this special main memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson and Fried by adapting the teachings of Mossner to include TCM.  The combination allows for ensured fast execution of stored code (Mossner paragraph 0014).  

Regarding claim 9, the rejection of claim 8 is incorporated.  However Thompson and Fried do not explicitly disclose, but Mossner discloses:
wherein the processor is configured to: store the data in the TCM, after setting a processing priority of the data to a specified level or higher using the IPC module if the high speed transmission of the data is requested by the application (see at least paragraph 0012, “a user is provided with an input option for assigning priority values to individual tasks of the automation program when creating the automation program, where a device identifies all program parts that are called or can be called when executing at least the task with the highest priority assigned by the user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson and Fried by adapting the teachings of Mossner to include TCM.  The combination allows for ensured fast execution of stored code (Mossner paragraph 0014).  

Regarding claim 10, the rejection of claim 8 is incorporated.  However Thompson and Fried do not explicitly disclose, but Mossner discloses:
wherein the processor is configured to: store the data in the TCM if a size of the data is less than a specified size (see at least paragraph 0012, “important program parts can be executed quickly by being stored in the faster special main memory”; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson and Fried by adapting the teachings of Mossner to include TCM.  The combination allows for ensured fast execution of stored code (Mossner paragraph 0014).  

Regarding claims 18 and 19, the scope of the instant claims does not differ substantially from that of claims 8 and 9, and they are rejected for the same reasons respectively.

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194